 Case 20-10326-elf         Doc 39      Filed 12/16/20 Entered 12/16/20 10:19:22                 Desc Main
                                       Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Pamela Y. Edwards
                                 Debtor(s)                                           CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY
                      Movant
          vs.
                                                                                   NO. 20-10326 ELF
Pamela Y. Edwards
                                 Debtor(s)

Legene Edwards

                                 Co-Debtor                                11 U.S.C. Section 362 and 1301
William C. Miller Esq.
                                 Trustee

                 MOTION OF PENNSYLVANIA HOUSING FINANCE AGENCY
                      FOR RELIEF FROM THE AUTOMATIC STAY
                            UNDER SECTION 362 AND 1301

         1.      Movant is PENNSYLVANIA HOUSING FINANCE AGENCY.

         2.      Debtor(s) and Co-Debtor, Legene Edwards are the owner(s) of the premises 5222 North

 15th Street, Philadelphia, PA 19141, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $133,421.00 on the

 mortgaged premises that was execute by Debtor Pamela Y. Edwards and Co-Debtor, Legene Edwards as co-

 mortgagors on October 19, 2011. Said mortgage was recorded on October 26, 2011 in Document ID

 52405347. The Mortgage was subsequently assigned to Movant by way of Assignment of Mortgage recorded

 on October 26, 2011, in Document ID 52405354 in Philadelphia County.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor(s) and Co-Debtor have failed to make the monthly post-petition mortgage payments

 in the amount of $1,105.30 with monthly late charges at $29.47 each for the months of March 2020 through

 November 2020.
Case 20-10326-elf            Doc 39       Filed 12/16/20 Entered 12/16/20 10:19:22                Desc Main
                                          Document      Page 2 of 2
        7.         In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred legal fees

and legal costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in

accordance with applicable loan documents and related agreements, the Bankruptcy Code and otherwise

applicable law.

        8.         The total amount necessary to reinstate the loan post-petition is $10,212.93 (plus attorney’s

fees & costs).

        9.       Movant is entitled to relief from stay for cause.

        10.        This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                            /s/ Rebecca A. Solarz, Esquire
                                                            Rebecca A. Solarz, Esquire
                                                            KML Law Group, P.C.
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106-1532
                                                            Phone: (215) 627-1322 Fax: (215) 627-7734
                                                            Attorneys for Movant/Applicant
